DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1, 3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maniere et al. 
	Claims 1, 3, 5 and 6: Maniere teaches subjecting ceramic materials to flash-sintering in particular flash spark plasma sintering (“SPS”) (abstract and page 2, last paragraph) wherein the flash-sintering starts “directly from cold-pressed powder” (Maniere, page 2, third paragraph, last 4 lines) which indicates the process step of forming a green body prior to the flash sintering step.  The flash-sintering comprises applying an electric field across the green body, i.e. “cold-pressed powder”, while heating the green body at a pre-flash temperature, which is equivalent to the “first incubation” period as described in Maniere, which results in rising of the electric current (Maniere, page 1, 1st  paragraph (in bold) and 3nd paragraph); and forming defects (Maniere, page 2, 2nd paragraph).  The “nucleation defects” from overheated “grain boundaries” as mentioned in Maniere at page 2, 2nd paragraph, indicates the defects form stacking faults or nanotwins.   With regards to the  claimed feature “plastically deforming”, the plastic deformation of the ceramic material is an inherent result of SPS (For reference, sees Shen et al., “Formidable Increase in the Superplasticity of Ceramics in the Presence of an Electric Field,” Adv. Mater.2003,15, No. 12, June 17).  
	Claim 7:  Maniere discusses defects of high density dislocation (Maniere, page 2, 2nd paragraph and page 3), and the nanoscale stacking faults and nanotwins in the ceramic are expected because Maniere follows to the same process steps in the same order as discussed in claims 1 and 3 above.  In addition, a comparison of the disclosure of Maniere on page 2, last paragraph to the description in the instant specification at paragraph 0025, it can be seen that the SPS of Maniere is substantially identical to the flash sintering of the claimed invention, and thus the nanotwin defects in the ceramic material resulted from the SPS are expected.

Claims 2, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Maniere in view of CHOWDHURY et al (The Journal of Supercritical Fluids, Volume 58, Issue 1, August 2011, Pages 136-141).
	Claims 2 and 4:  Maniere teaches the claimed flash-sintering method as discussed above.  Maniere teaches application of the flash-sintering to all ceramic materials (Maniere, page 2, 5th paragraph), which would have encompassed titanium oxide.  Chowdhury teaches the industrial application advantages of titanium dioxide over other ceramic materials (See Chowdhury, “Introduction” section).  Therefore, it would have been obvious to apply the SPS method of Maniere on a green body of titania powder in order to obtain titanium-oxide based ceramic materials useful in making photovoltaics, catalyst supports and batteries and so on. 
	Claim 7: The nanotwins are expected inherent effect of high density dislocation of titanium oxide by SPS Maniere (Maniere, page 2, 2nd paragraph and page 3;  and Chowdhury, paragraph bridging pages 139 and 140.  
. 

Response to Arguments
Applicant argues that Maniere teaches away from sintering ceramic materials using a flash sintering method citing Maniere, paragraph bridging pages 2 and 3 which partially states that non-NTC materials “are normally impossible to flash sinter using conventional flash methods.”  From there, Applicant alleges that “non-NTC materials” include “certain ceramic materials”. Contrary to Applicant’s allegation, firstly, non-NTC materials are conductive materials which include mostly metals or alloys (See Maniere, page 2, 4th paragraph which states “Contrary to NTC materials, metals and alloys have a very high conductivity.”).  Secondly, Maniere does not teach “conventional flash sintering” but rather Flash Spark Plasma Sintering (SPS), and thus the SPS taught by Maniere is suitable for all materials including NTC (e.g. ceramics) as well as non-NTC materials.
Applicant further argues that Maniere does not disclose a sintering process that introduces oxygen vacancies in a ceramic material.  The oxygen vacancies are an inherent effect of SPS on oxygen-containing ceramic materials, and Maniere teaches SPS on all NTC materials including the likes of zirconia and most of the thermistor materials like oxide spinels (Maniere, page 3, first two lines).  In addition, a comparison of the disclosure of Maniere on page 2, last paragraph to the description in the instant specification at paragraph 0025, it can be seen that the SPS of Maniere is substantially identical to the flash sintering of the claimed invention, and thus the oxygen vacancies in the ceramic material are inherent effect from the Maniere SPS process.
Applicant’s arguments against the Seebauer reference are deemed moot because the Seebauer reference is no longer applied in the claim rejections.
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive for the reasons discussed above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



June 3, 2022